NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).  
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on August 04, 2022.   
In view of amendments filed August 04, 2022 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed August 04, 2022 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.
 ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a System to Download a Scanned File from a Server Using a Displayed Access Code.
Claims 1–5, 7, 8, 11, 12, 14–16, 19 and 21–27 are allowed. Claims 1, 21 and 25–27 are independent. Claims 2–5, 7, 8, 11, 12, 14–16 and 19 depend on claim 1. Claims 22–24 depend on claim 21.
The Non-Final Rejection (dated ‘May 04, 2022’) indicated that claims 6–11 and 13–18 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 1, 21 and added new claim 25 by incorporating the allowable subject matter of claim 13. Furthermore the Reply has added new independent claim 26 and 27 including the allowable subject matter of claim 7 (as well as intervening claims 4 and 5). Accordingly, Claims 1, 21 and 25–27 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 21 and 25–27.
The Reply has amended claims 1, 21 and 25–27 to add several features as shown in the excerpt below:
[1] “the portable terminal comprising: a camera, and at least one processor for executing instructions causing the portable terminal to:
obtain information indicating an upload destination of the scanned file based on the reading of the access code by the camera; 
access, using the obtained information, the upload destination of the scanned file; and 
download the scanned file from the upload destination of the scanned file, wherein the information indicating the upload destination of the scanned file includes authentication information related to an access of the upload destination of the scanned file, and 
wherein, in a case where a condition is satisfied, the displayed access code on the display unit is delete.”
[21] “a scanner for reading an original image, a display unit, and at least one processor for executing instructions causing the reading apparatus to: 
upload to the server a scanned file including image data obtained by scanning an original image by the scanner; and 
display, on the display unit, an access code which is for accessing an upload destination of the scanned file, 
wherein, the information indicating the upload destination of the scanned file includes authentication information related to an access to the upload destination of the scanned file, and 
wherein, in a case where a condition is satisfied, the access code displayed on the display unit is deleted.”
[25] “displaying, on a display unit of the reading apparatus, an access code which is for accessing an upload destination of the scanned file; 
obtaining information indicating an upload destination of the scanned file based on the reading of the access code by a camera of the portable terminal; 
accessing, by the portable terminal and using the obtained information, the upload destination of the scanned file; and 
downloading, by the portable terminal, the scanned file from the upload destination of the scanned file, 
wherein the information indicating the upload destination of the scanned file includes authentication information related to an access of the upload destination of the scanned file, and 
wherein, in a case where a condition is satisfied, the displayed access code on the display unit is deleted.”
[26] “a scanner for reading an original image, a display unit, and at least one processor executing instructions causing the reading apparatus to: 
upload to the first server a scanned file including image data obtained by scanning an original image using the scanner; and 
display, on the display unit, an access code which is for accessing an upload destination of the scanned file; 
the portable terminal comprising, a camera, and at least one processor executing instructions causing the portable terminal to: 
obtain information indicating an upload destination of the scanned file based on the reading of the access code by the camera; 
access, using the obtained information, the upload destination of the scanned file; and 
download the scanned file from the upload destination of the scanned file; 
wherein the information indicating the upload destination includes authentication information related to an access of the upload destination of the scanned file, and 
wherein the authentication information includes a validity period set by the second server.”
[27] “uploading, from the reading apparatus to the first server, a scanned file including image data obtained by scanning an original image using a scanner of the reading apparatus; and 
displaying, on a display unit of the reading apparatus, an access code which is for accessing an upload destination of the scanned file; 
obtaining information indicating an upload destination of the scanned file based on the reading of the access code by a camera of the portable terminal; 
accessing, by the portable terminal and using the obtained information, the upload destination of the scanned file; and 
downloading, by the portable terminal, the scanned file from the upload destination of the scanned file, 
wherein the information indicating the upload destination of the scanned file includes authentication information related to an access of the upload destination of the scanned file, and 
wherein the authentication information includes a validity period set by the second server.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Kobayashi (2021/0211553), Okuyama (JP – 6339167) and Wang et al. (2016/0373462), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 21 and 25–27 are allowable over the prior art of record. It follows that claims 2–5, 7, 8, 11, 12, 14–16, 19 and 22–24 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Kobayashi (2021/0211548)
Describes an image forming apparatus (100) has a processor that is configured to create a preview image of an image created by executing a job, store image data of the created preview image in a memory, create an information code representing a storage area of the memory where the image data is stored, display the information code created by the processor on a display, receive a preview image request containing information representing the storage area of the memory where the image data is stored, create a preview screen notification including a preview screen identified by the information representing the storage area of the memory where the image data is stored and output the preview screen notification to a user terminal.
Kim et al.  (2017/0199711)
Describes an image scanning apparatus is disclosed. The image scanning apparatus comprises: a scanner for generating a scan image by scanning a loaded document; and a controller for in response to sensing the presence of a preset identification mark in the generated scan image, processing, with a first job, the scan image before the document in which an identification mark is present and processing, with a second job, the scan image for the document in which an identification mark is present and the scan image after the document.
Masuda  (2012/0050802)
Describes an interaction system interacts with a distribution system and a core system including a storage to store image data distributed from the distribution system at a predetermined storage location. The distribution system includes an acquiring part to acquire the image data, a distributing part to distribute the acquired image data to the core system, a storage to store distribution destination information indicating a storage location of the distributed image data in the core system, a display control part to control a display of information related to the distributed image data and acquired from the core system, based on the distribution destination information, and a processing part to execute a process with respect to the distributed image data.

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672